CHARLES WARD HALL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hall v. CommissionerDocket No. 11650.United States Board of Tax Appeals6 B.T.A. 15; 1927 BTA LEXIS 3622; February 2, 1927, Promulgated *3622 James H. Hoffnagle, Esq., for the petitioner.  A. H. Murray, Esq., for the respondent.  PHILLIPS *15  PHILLIPS: Petitioner appeals from the determination by the respondent of a deficiency of $2,516.37 in income tax for 1920, arising from the computation of a gain from the sale of certain real estate.  *16  FINDINGS OF FACT.  In 1920 the petitioner sold 8 twenty-foot lots on Eastern Parkway, Brooklyn, N.Y., for $38,025.  On March 1, 1913, the fair market value of such lots was $35,000.  Said lots were acquired by the petitioner in 1903 and their cost was less than the March 1, 1913, value.  Subsequent to March 1, 1913, petitioner paid $52.66 for assessments upon such lots for local improvements.  In 1920 petitioner sold for $9,650 a fifty-foot plot on the corner of President Street and Kingston Avenue, Brooklyn, N.Y., which property had a fair market value on March 1, 1913, of $12,500.  Subsequent to March 1, 1913, the petitioner paid assessments upon such property of $752.08 for local improvements.  Such property was acquired by the taxpayer in 1903 and the cost was less than the selling price.  In 1920 the petitioner sold a fifty-foot plot*3623  of land on President Street, Brooklyn, N.Y., for $10,745, which plot had a fair market value on March 1, 1913, of $9,000.  Subsequent to March 1, 1913, the petitioner paid $565.45 for assessments upon said plot for local improvements.  The property was acquired by the petitioner in 1903 at a cost less than the value on March 1, 1913.  Upon such sales, the petitioner realized taxable gains of $4,151.89.  Decision will be entered on 20 days' notice, under Rule 50.